Citation Nr: 0208690	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979 and from May 1980 to June 1996.  

The current appeal arose from a Boise, Idaho, rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in November 1996.  The RO, in pertinent part, denied 
entitlement to service connection for pes planus.

Jurisdiction of the veteran's appeal has been assumed by the 
RO in Montgomery, Alabama.

In February 1998 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In October 1999 the Board of Veterans' Appeals (Board) 
determined that the claim of entitlement to service 
connection for pes planus was well grounded, and remanded the 
claim to the RO for further development and adjudicative 
action.  

In March 2002, the RO most recently affirmed the 
determination previously entered.
The case is now ready for additional appellate review.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Bilateral pes planus clearly preexisted the veteran's 
entry into active military service, thereby rebutting the 
presumption of soundness at induction.  

2.  The veteran's preexisting pes planus underwent no 
permanent increase in severity during his periods of active 
service.  


CONCLUSION OF LAW

Preexisting bilateral pes planus was not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.306(a)(b)(c) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was examined for enlistment in December 1974.  
His feet were noted to be abnormal.  In the section titled 
summary of defects, asymptomatic moderate pes planus was 
noted.  On his Report of Medical History the veteran denied 
any history of foot trouble.  According to Form DD 214N, the 
veteran entered the service in March 1975.

In February 1979, when the veteran was examined in 
preparation for separation from service, his feet were noted 
to be normal.  He was separated from the service in March 
1979.

When the veteran reentered the service in May 1980, service 
entrance examination noted that his feet were normal.

July 1982 service medical records (SMRs) include complaints 
of tender arches on both feet for six months.  Examination 
revealed that the arches appeared to be flattening.  The 
assessment was bilateral breakdown of arches, pes planus.  An 
orthopedic consult revealed severe flattening of the long 
arch.  The veteran had pain in both feet for the past several 
months.  It was worse on first getting up in the morning.  It 
was aggravated by walking.  The veteran was tender along the 
arch of the foot and over the medial aspect of the foot. The 
heel was supple.  

X-rays showed flattening of the long arch with an accessory 
navicular.  The impression was pes planus.  The veteran was 
to have arch supports made.

In March 1985 the veteran complained of having pain over the 
accessory navicular, primarily on the right side.  He had 
previously been seen with pronated feet and an accessory 
navicular.  He had been told to get arch supports which he 
did not do.  Arch supports were again recommended.  April 
1985 SMRs include a notation of right navicular symptoms for 
three years.  Podiatry notes revealed 5 degrees of varus.  
There was subtalar eversion to 10 degrees and inversion to 30 
degrees.  The assessment was navicular symptoms secondary to 
pes planus and a tight Achilles.  The veteran returned in May 
1985 to adjust his orthotics.

A May 1989 Report of Medical Examination revealed that the 
veteran's feet were abnormal.  Pes planus was noted.

A January 1990 consultation sheet referred the veteran to 
Podiatry because of severe pes planus.  The veteran had 
bilateral foot pain.  It was greater on the right than on the 
left.  Standing increased his pain.  The right foot pain was 
over the medial mid foot, arch and across the dorsal 
forefoot.  The left foot pain was in the arch.  He had had 
mild pain for several years.  The previous week on board ship 
it had become much worse when he stood or walked for long 
periods of time.  The assessment was accessory navicular 
right foot and flat feet.  Orthotics were prescribed and it 
was suggested that the veteran have surgery when he returned 
from sea duty.

Notes from the podiatry clinic in May 1990 revealed bilateral 
foot pain in the arches.  It was greater on the left.  There 
was pain with palpation of the navicular.

March 1992 treatment records included complaints of foot 
pain.  The objective examination revealed dramatic pes planus 
with tender bony prominence medially on the right foot.  The 
veteran was referred to the orthopedic clinic.  There was 
marked tenderness of the right foot which had been present 
for many years.  

He had pain over the prominence of the navicular.  He was 
flat footed.  There was no sign of increase in pes planus.  
The foot hurt all the time.  There was marked medial 
tenderness.  There was tenderness at the prominence over the 
medial navicular.  The arches were decreased and symmetrical.  
X-rays revealed an accessory navicular.  Bony density and 
development were within normal limits.  There was no pes 
planus demonstrated.  The joint surfaces of the carpal bones 
were not remarkable.  The impression was normal right foot.  
The plan was to perform a bone scan.

A bone scan performed in April 1992 was essentially negative.  
It was a three phase bone scan of both feet and ankles.  May 
1992 SMRs reveal that the bone scan was negative.  The 
veteran had an accessory navicular on the right foot.

In September 1992 the veteran was fitted with custom molded 
arch supports.  Two weeks later he returned and stated he had 
not been given instructions with the supports.

A Report of History from May 1994 includes a notation that 
the veteran was extremely flat-footed.

On service separation examination in April 1996 the veteran's 
feet were noted to be normal.  On his Report of Medical 
History the veteran checked that he had foot trouble.  He 
wrote that he was extremely flat footed.

The veteran's Form DD 214 reveals that he was separated from 
the service in June 1996.  He was awarded a Southwest Asia 
Service Medal with one Bronze Star, and a Kuwait Liberation 
Medal.

A VA examination was performed in September 1996.  The 
veteran reported the onset of problems with flat feet in 
1980.  X-rays of the feet revealed mild pes planus.  
Bilateral pes planus was diagnosed.

The veteran testified at a hearing before a Hearing Officer 
in February 1998.  He reported that he did not have problems 
with his feet before he entered the service.  He worked on an 
aircraft carrier during Desert Storm.  He spent most of his 
time on the flight deck.  The veteran's feet were "still 
terrible."  (T-1,2,3,4,5).

A March 1998 VA examination revealed that the veteran had pes 
planus.  It was not disabling.  He had localized tenderness 
over the tarsal navicular on the right.  There was no 
evidence of bowing of the tendon Achilles.  There was no 
tenderness in the Achilles.  There was no pain, evidence of 
marked deformity, pronation or supination.  The diagnosis was 
developmental pes planus.

VA outpatient treatment records dated from 1997 through 1999 
reflect that the veteran was treated for various disabilities 
to include aching feet, on occasion.  These records document 
that the veteran was given inserts for his shoes on several 
occasions.  

When examined by VA in June 2000, the examiner indicated the 
veteran's claims file had been reviewed prior to the 
examination.  The examiner noted that the veteran had 
bilateral pes planus identified in 1974, one year prior to 
initial entry into service.  The presence of this condition 
was documented on numerous occasions since the initial 
diagnosis.  The examiner noted the veteran had stated that in 
1977 his feet spontaneously began to cause him pain and that 
in 1985, he had inserts prescribed on 2 occasions without 
improvement.  He left service in 1996 and had been followed 
by VA ever since, receiving essentially the same treatment.  
The examiner noted that the veteran said that he was never 
placed on limited duty or that this condition prevented him 
from performing his regular duties.  

Physical examination revealed that the veteran had bilateral 
pronated feet with the Achilles tendon deviated laterally on 
the right 10 degrees and on the left, 5 degrees.  Ankle 
motion was unrestricted.  There was no forefeet deformity.  
There was no redness or tenderness.  There was a prominence 
medially on the right foot which was nontender.  The pes 
planus was apparent in both weight bearing and non-weight 
bearing.  

The Achilles tendon alignment could be corrected with 
manipulation and without pain.  Review of the X-rays 
indicated that the veteran had no degenerative findings in 
either foot secondary to his pes planus.  There was the 
presence of an os navicularis on the right.  

The examiner concluded that

"On the basis of review and this 
examination, it is my opinion that it is 
not likely that the underlying pathology 
of the patient's pes planus was 
aggravated by service and it is likely 
that any disability was due to the 
natural progress of the pes planus.  
This, in my opinion, is based on the lack 
of any degenerative findings noted on 
examination or [o]n x-rays and the 
natural progress of this disorder as this 
patient aged."  


Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.303 (2001)..

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.307, 
3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  

In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  


Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statement of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to service connection for the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

There is no useful purpose in remanding the issue decided 
herein.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

In the present case, at the time of the veteran's initial 
entry into service, examination in December 1974 disclosed 
bilateral pes planus.  Treatment for pes planus was not 
reported during his first period of service which ended in 
1979.  When he reentered service in May 1980, no foot 
abnormalities were reported, but the SMRs from this period of 
service reflect treatment on numerous occasions for foot 
complaints associated with his flat feet.  Orthotics were 
used to relieve the symptoms brought on by this condition.  
At the time of postservice VA examination in March 1998, the 
diagnosis was developmental flat feet.  

A VA examiner who reviewed the claims file and examined the 
veteran opined in June 2000 that the veteran's bilateral pes 
planus preexisted service and that there was no significant 
aggravation indicated during military service.  To support 
this conclusion, the examiner noted there was a lack of 
degenerative findings on X-rays of the feet.  

Based on the evidence of record, it is clear that the 
veteran's pes planus preexisted his entry upon active 
service.  It is not otherwise contended.  The SMRs show the 
veteran reported a history of foot trouble at initial 
entrance into service and it was recorded that he had 
bilateral pes planus.  In fact, in May 1998 the veteran  
acknowledged that he had flat feet at time of entry into 
service.  However, he has asserted that he first experienced 
foot problems after service entrance.  

It is similarly clear that the veteran's pes planus underwent 
no permanent increase in severity during his period of 
service.  As noted above, a VA examiner opined that the 
veteran's bilateral pes planus preexisted service and that 
there was no significant aggravation indicated during 
military service.  He supported his conclusion by noting foot 
X-rays did not reflect degenerative findings.  

It is the Board's conclusion that there simply are no 
objective signs of any worsening of the veteran's condition 
in service.  Under such circumstances the veteran's claim for 
service connection for bilateral pes planus must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

